Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 1 of 21 PageID #: 513



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
CHRISTIAN KILLORAN, on behalf of his
Son, A.K., CHRISTIAN KILLORAN,
and TERRIE KILLORAN,

                        Plaintiffs,
                                                        MEMORANDUM & ORDER
                                                        19-CV-6663(JS)(SIL)
      -against-

WESTHAMPTON BEACH SCHOOL DISTRICT,
MICHAEL RADDAY as Superintendent,
SUZANNE M. MENSCH, JAMES HULME,
JOYCE L. DONNESON, GEORGE R. KAST, JR.,
and HALSEY C. STEVENS, as Board
of Education Members,

                    Defendants.
----------------------------------x
APPEARANCES:
For Plaintiffs:     Christian Killoran, Esq., pro se
                    Terrie Killoran, pro se
                    132-13 Main Street
                    Westhampton, New York 11978


For Defendants:         Scott J. Kreppein, Esq.
                        DEVITT SPELLMAN BARRETT, LLP
                        50 Route 111
                        Smithtown, New York 11787

SEYBERT, District Judge:

            Pro se plaintiffs Christian Killoran and Terrie Killoran

(together, “the Parents”), individually and as parents to A.K., a

child    with   Down   Syndrome,       (collectively,     the   “Plaintiffs”)

commenced this action against defendants Westhampton Beach School

District, (“Westhampton” or the “District”), Michael Radday, (“the

Superintendent”),      Suzanne    M.    Mensch,   James    Hulme,   Joyce   L.


                                        1
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 2 of 21 PageID #: 514



Donneson, George R. Kast, Jr., and               Halsey C. Stevens (together,

the “School Board,” and collectively with Westhampton and the

Superintendent, “Defendants”).          Plaintiffs’ Complaint purports to

allege an equal protection claim pursuant to 42 U.S.C. § 1983

(“Section 1983”).        (See Compl., ECF No. 1.)              Plaintiffs seek

compensatory education, compensatory and punitive damages, and

equitable relief.

            Currently pending before the Court is Defendants’ motion

to dismiss the Complaint (hereafter, “Dismissal Motion”).                    (See

ECF No. 12.)       After careful consideration, for the reasons set

forth below, Defendants’ Dismissal Motion is GRANTED.

                                  BACKGROUND 1

I.    Relevant Litigation History

            This   action    is   one       in   a   series   of   civil   rights

litigations brought by Plaintiffs against Defendants concerning

the educational placement of Plaintiffs’ son, A.K.                 Of particular

relevance, is this Court’s September 7, 2019 Memorandum and Order

in A.K. v. Westhampton Beach School District, No. 17-CV-0866, 2019

WL   4736969   (E.D.N.Y.    Sept.    27,     2019),    dismissing    Plaintiffs’


1  The facts set forth herein are taken from the Complaint, as well
as documents attached to it as exhibits, and are accepted as true
for purposes of the instant motion. Sira v. Morton, 380 F.3d 57,
67 (2d Cir. 2004). Additionally, a document may be considered on
a motion to dismiss where the plaintiff has “reli[ed] on the terms
and effect of [the] document in drafting the complaint.” Chambers
v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002) (emphasis
omitted).
                                        2
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 3 of 21 PageID #: 515



Section    1983   equal   protection-based      claim   without    prejudice

(hereafter, the “2019 Order”).        (See Ex. P-1, 2019 Order, ECF No.

1-1, attached to Compl; 2 see also Compl. ¶19.) 3        In that case, with

regard to Plaintiffs’ class of one equal protection claim, this

Court found:

      [T]here is no question that Plaintiffs have failed to
      plausibly allege that A.K. was treated differently from
      any similarly situated individual.    Rather, in wholly
      conclusory fashion, Plaintiffs allege that Defendants
      ‘reflexively outsource[ ] the post-elementary education
      of every single alternatively assessed special education
      child like A.K. . . . Defendants have also displayed a
      unique and particularly offensive position towards A.K.
      In refusing A.K.’s enrollment, A.K. became the only
      child, including all special education children, to ever
      have his basic enrollment rights denied by Defendants’.
      . . .       Yet Plaintiffs fail to allege how any
      alternatively assessed child’s circumstances are prima
      facie identical to A.K.’s or how A.K. was treated
      differently from any such child. . . . Thus, because
      Plaintiffs fail to identify any similarly situated
      individual at all, much less one who was treated
      differently from A.K., Plaintiffs’ equal protection
      claim is DISMISSED WITHOUT PREJUDICE.
Ex. P-1 at 49-50 (internal quotation marks omitted). 4


2  Plaintiffs attached three exhibits to their Complaint: Exhibit
P-1 (ECF No. 1-1); Exhibit P-2 (ECF No. 1-2); and, Exhibit P-3
(ECF No. 1-3). Hereafter, citation to those exhibits will simply
be by their respective “P-[#]”.

3    Additionally, the Court’s September 2019 Order denied
Defendants’   motion  to   dismiss  Plaintiffs’   Americans   with
Disabilities Act (“ADA”), 42 U.S.C. § 12101, and Section 504 of
the Rehabilitation Act (“Section 504”), 29 U.S.C. § 794(a), claims
against the District.

4 The Court cites to the electronic document filing system (“ECF”)
pagination throughout this Memorandum and Order.
                                      3
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 4 of 21 PageID #: 516



II.    The Instant Suit
            Currently pending before the Court is Defendants’ motion

to dismiss Plaintiffs’ more recent Complaint in which they re-

assert a class of one equal protection claim pursuant to Section

1983.      In   the   interest     of   brevity,     the    Court    will       assume

familiarity with the facts and only addresses those facts relevant

to the instant motion.

            A.K.,     a   seventeen-year-old     student      at    the    time    the

instant Complaint was filed, was born with Down Syndrome.                      (Compl.

¶1.)     Plaintiff resides in the Remsenburg-Speonk School District

which contains only one elementary school and has contracts with

Defendant District as well as other districts to educate its middle

and high school students.         (Compl. ¶¶8-10; Ex. P-1 at 5.)               Despite

Plaintiffs’ interest in sending A.K. to Defendant District for

middle    school    for    the   2015-2016    academic      year,    Remsenburg’s

initial individualized education plan (“IEP”) for A.K. recommended

his placement in Eastport School District.             (See Ex. P-2, Jan. 26,

2017 Order of Independent Hearing Officer Nancy M. Lederman, at 7-

9.)        Following       Plaintiffs’       administrative         challenge      of

Remsenburg’s placement decision, Remsenburg modified A.K.’s IEP

and    recommended    that    Westhampton     implement      an    individualized

program    to   accommodate      his    placement.         (See    id.    at    9-10.)

Westhampton declined to enroll A.K. and additional administrative




                                         4
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 5 of 21 PageID #: 517



proceedings followed with respect to the 2015-2016 and 2016-2017

school years.      (See id. at 9-10.)

            At the direction of Independent Hearing Officer (“IHO”)

Nancy M. Lederman (“IHO Lederman”), in September 2016, Westhampton

enrolled    A.K.    and    convened    a   Committee   on    Special    Education

(“CSE”).    (Ex. P-1 at 9.)         The CSE recommended that A.K. be placed

in a program in Eastport for the 2016-2017 school year.                 (See id.)

Plaintiffs       again    administratively      challenged     the     District’s

recommendation.      (See id.)       In her January 26, 2017 decision, IHO

Lederman found that Westhampton had failed to provide A.K. with a

free and appropriate education (“FAPE”) for the 2015-2016 and 2016-

2017 academic years.        (Compl. ¶29; Ex. P-2 at 37-42.)          IHO Lederman

noted that there was “considerable misunderstanding among all the

parties about the obligation of Westhampton [ ] concerning A.K.”

and that both parties were “equally culpable.”               (Ex. P-2 at 11.)

            On     April     12,      2017,     Plaintiffs     filed      another

administrative      complaint       against    Westhampton    challenging    the

recommendation made by the District’s CSE for A.K.’s placement

outside the District for the 2016-2017 and 2017-2018 school years.

(Ex. P-1 at 18.)          IHO James A. Monk (“IHO Monk”) found no FAPE

violation and concluded that the May 31, 2017 IEP developed by the

CSE was reasonably calculated to enable A.K. to receive educational

benefits.    (See id. at 19.)          IHO Monk noted that the parties did

not   disagree      about    what     constituted   the     least    restrictive

                                           5
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 6 of 21 PageID #: 518



environment (“LRE”) for A.K., but that Plaintiffs were insistent

that such program must be offered in-district, even if A.K. was

the only student in class.         (See id. at 20.)      The IHO concluded

that Westhampton was not required to create a program suitable for

A.K.’s needs and ordered the parties to complete the placement

process for 2017-2018, ruling that “[t]he parents’ insistence on

an in-district program and placement are not a viable alternative

for the 2017-2018 school year and should NOT be a consideration

for placement by the CSE.”        (Id. at 20-21.)

            On appeal, State Review Officer (”SRO”) Steven Krolak

(“SRO Krolak”) upheld IHO Monk’s finding that there was no FAPE

violation for the 2016-2017 and 2017-2018 school years.             (See id.

at 23.) Specifically, SRO Krolak found that “Westhampton attempted

to   provide    Plaintiffs    with   two   options    for   out-of-district

placements that were capable of implementing the special class

placement recommended on [A.K.’s] IEP for the 2017-18 school year,”

however, “rather than investigate the out of district options, the

parent[s] sent a letter to each CSE participant warning them not

to attend the June 2017 CSE meeting.”                (Id. at 22 (internal

quotation marks omitted).)        SRO Krolak concluded that Westhampton

did not deny A.K. a FAPE by recommending a special class placement

and attempting to locate one in a neighboring school district.

(Id. at 23.)    However, SRO Krolak noted that “while at the time of

the hearing in this matter, placement in the district was not a

                                      6
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 7 of 21 PageID #: 519



viable option, this may not always be the case,” and therefore

“overturned the portion of the IHO’s order that directed that when

the CSE reconvenes to recommend an appropriate placement for

[A.K.], the CSE should not consider placement of [A.K.] in the

district.”    (Id. (internal quotation marks omitted).)

            On   March    8,     2018,   and    June     6,    2018   respectively,

Plaintiffs filed two administrative complaints challenging the

District’s recommendations for A.K. for the 2017-2018 academic

year.   (Ex. P-3, Aug. 3, 2018 Order of IHO Leah L. Murphy, at 2.)

Plaintiffs sought to have A.K. placed in a newly formed special

education    program     being    implemented      at    the    District’s   middle

school. (Compl. ¶¶177-79.) Admittedly, the students in this newly

formed special education class were younger than A.K, who was of

high school age.     (Compl. ¶¶178, 180; Ex. P-3 at 4-6.)               Therefore,

pursuant to the Regulations of the Commissioner of Education, an

age waiver was required to be submitted to the Department of

Education for A.K. to be considered for admission to this middle

school program.      (Ex. P-3 at 9.)           Defendant District had refused

Plaintiffs’ request to apply for an age waiver claiming that it

would be “inappropriate” to apply for the variance concluding that

aside from “exceeding [ ] the 36-month requisite between the

youngest and oldest child in the class is the fact that the class

[i]s composed of middle school grade [students] while A.K. should

be in a high school program placement.”                 (Id. at 8.)

                                         7
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 8 of 21 PageID #: 520



             Following the consolidation of Plaintiffs’ complaints,

IHO Leah L. Murphy (“IHO Murphy”) concluded that “[t]he District

violated A.K. and his parents’ procedural rights pursuant to the

IDEA, when it failed to include them in a discussion regarding a

decision to apply for an age variance . . . and rejected their

request to seek a waiver.”          (Id. at 3, 24.)          On August 3, 2018,

IHO Murphy issued an interim order compelling Defendant District

to   apply   for   an   age    waiver   to     “facilitate    A.K.’s   potential

educational    program    and     placement      within   [the   newly   formed]

alternatively      assessed     program       being   implemented   within   the

District middle school for the 2018/2019 school year.”                   (Compl.

¶178; Ex. P-3 at 4.)          In compliance with IHO Murphy’s order, the

District submitted the age variance request to the New York State

Education Department on August 22, 2018.                (Ex. B, Aug. 22, 2018

Age Variance Application, ECF No. 12-4, attached to Kreppein

Decl. 5)     On September 19, 2018, the New York State Education

Department denied the Age Variance Application finding it “lacks

an educational justification that supports exceeding the 36-month

age range in this class.”         (Ex. C, Sept. 19, 2018 Variance Denial

Letter.)


5
 Defendants attached three exhibits to the Declaration of Scott
J. Kreppein, Esq. (see ECF No. 12-1), submitted in support of their
Dismissal Motion: Exhibit A (ECF No. 12-3); Exhibit B (ECF No. 12-
4); and, Exhibit C (ECF No. 12-4). Hereafter, citation to those
exhibits will simply be by their respective letter, i.e., Ex. A,
Ex. B, or Ex. C.
                                          8
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 9 of 21 PageID #: 521



            On    November      26,     2019,   Plaintiffs    filed       the   instant

Complaint against Defendants alleging an equal protection claim

pursuant to Section 1983.                 (See Compl.)       On March 13, 2020,

Defendants filed their Dismissal Motion, pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure, for failure to state a

claim (see Defs. Mot.; see also ECF No. 12-2, Supp. Memo.).

Plaintiffs filed their opposition to the Motion on March 19, 2020.

(See ECF No. 13, Opp’n.)              On April 27, 2020, Defendants filed a

reply brief in support of their Dismissal Motion.                         (See ECF No.

14, Reply.)

                                        DISCUSSION

I.    Motion to Dismiss Standard of Review

            To withstand a motion to dismiss, a complaint must

contain factual allegations that “state a claim to relief that is

plausible on its face.”               Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)).         This    plausibility      standard     is   not    a     “probability

requirement” and requires “more than a sheer possibility that a

defendant has acted unlawfully.”                 Id. (internal quotation marks

and   citation        omitted).       Although    the   Court      must    accept   all

allegations in the complaint as true, this tenet is “inapplicable

to legal conclusions.”            Id.     Thus, “[t]hreadbare recitals of the

elements    of    a     cause   of   action,    supported    by    mere     conclusory

statements, do not suffice.”             Id. (citation omitted).           Ultimately,

                                            9
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 10 of 21 PageID #: 522



the Court's plausibility determination is a “context-specific task

that    requires   the    reviewing   court     to   draw   on   its   judicial

experience and common sense.”         Id. at 679.

            In deciding a motion to dismiss, the Court is confined

to “the allegations contained within the four corners of [the]

complaint,” Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 71

(2d Cir. 1998), which has been interpreted broadly to include any

document attached to the complaint, any statements or documents

incorporated in the complaint by reference, any document on which

the complaint heavily relies, and anything of which judicial notice

may be taken.      See Chambers, 282 F.3d at 152–53 (observing that a

document is “integral” if the complaint “relies heavily upon its

terms and effect”).

            Further, it is well-established that pleadings filed by

pro se plaintiffs are held “to less stringent standards than formal

pleadings drafted by lawyers[.]”           Erickson v. Pardus, 551 U.S. 89,

94 (2007) (internal quotation marks and citation omitted).               Where,

as here, an attorney is proceeding pro se, however, his pleadings

are not entitled to the “special consideration which the courts

customarily grant to pro se parties.”          Bazadier v. McAlary, 464 F.

App’x 11, 12 (2d Cir. 2012) (internal quotation marks and citation

omitted); see Killoran v. Westhampton Beach School District, No.

19-CV-3298, 2020 WL 4740498, at *4 (June 24, 2020) (“[T]he Court

takes    notice    that   Plaintiff     [Christian     Killoran],      although

                                      10
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 11 of 21 PageID #: 523



proceeding     pro   se,   is   a   registered     attorney.”)   report    and

recommendation       adopted,   2020    WL     4743189   (July   27,   2020).

Accordingly, although Plaintiffs are proceeding pro se, their

Complaint is held to the same standards as pleadings drafted by

lawyers.    See Bazadier, 464 F. App’x at 12.

II.   Plaintiffs’ Equal Protection Claim

            Plaintiffs allege that Defendants’ “summarily refus[al]”

to enroll A.K. upon his graduation from Remsenburg, (Compl. ¶¶44,

62), “illuminates how A.K. was treated as a ‘class of one’ and how

the defendants’ conduct constituted a violation of A.K.’s ‘equal

protection’ rights.”       (Compl. ¶69.)      Plaintiffs claim that “every

‘special education student’, other than A.K., and irrespective of

any disability that they may have possessed, was nevertheless at

least afforded school enrollment.”           (Compl. ¶60.)   For the reasons

that follow, the Court finds that Plaintiffs fail to allege an

equal protection claim.

            Pursuant to the Fourteenth Amendment's Equal Protection

Clause, the Government must treat “all similarly situated people

alike.”     Harlen Assocs. v. Inc. Vill. of Mineola, 273 F.3d 494,

499 (2d Cir. 2001) (citing City of Cleburne v. Cleburne Living

Ctr., 473 U.S. 432, 439 (1985)).            The protections afforded by the

Equal Protection Clause extend to “individuals who allege no

specific class membership[,]” known as “class of one claims[,]”

“where the plaintiff alleges that []he has been intentionally

                                       11
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 12 of 21 PageID #: 524



treated differently from others similarly situated and that there

is no rational basis for the difference in treatment.”                        Id.

(quoting Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)

(per curiam).

              The standard for determining whether another person's

circumstances are similar to the plaintiff's is whether they are

“prima facie identical.”          Hu v. City of N.Y., 927 F.3d 81, 92 (2d

Cir. 2019) (quoting Neilson v. D'Angelis, 409 F.3d 100, 105 (2d

Cir. 2005)) (internal quotation marks omitted); Clubside, Inc. v.

Valentin,     468   F.3d   144,    159     (2d   Cir.   2006)   (“[C]lass-of-one

plaintiffs must show an extremely high degree of similarity between

themselves and the persons to whom they compare themselves.”) More

specifically, a plaintiff must establish that he and a comparator

are “prima facie identical” by showing that “(i) no rational person

could regard the circumstances of the plaintiff to differ from

those    of   a   comparator      to   a   degree   that   would    justify   the

differential treatment on the basis of a legitimate government

policy; and (ii) the similarity in circumstances and difference in

treatment are sufficient to exclude the possibility that the

defendant acted on the basis of a mistake.”                 Ruston v. Town Bd.

for Town of Skaneateles, 610 F.3d 55, 59–60 (2d Cir. 2010), cert.

denied, 562 U.S. 1108 (2010) (quoting Clubside, 468 F.3d at 159).

              To survive a motion to dismiss, a complaint must make

sufficient     factual     allegations      in   support   of   this   similarity

                                           12
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 13 of 21 PageID #: 525



requirement.        See Ruston, 610 F.3d at 59 (citing Iqbal, 556 U.S.

at 678.)     Courts require “more than a bare allegation that other

individuals        were   treated      differently.”           Vaher    v.    Town   of

Orangetown,     N.Y.,     916    F.    Supp.    2d    404,   435   (S.D.N.Y.      2013)

(citation omitted). “[T]he court must [ ] determine whether, based

on a plaintiff's allegations in the complaint, it is plausible

that a jury could ultimately determine that the comparators are

similarly situated.”            Id. at 434 (quoting Mosdos Chofetz Chaim,

Inc. v. Village of Wesley Hills, 815 F. Supp. 2d 679, 697-98

(S.D.N.Y. 2011)).

            Plaintiffs have not met this standard.                     In support of

their equal protection claim, Plaintiffs identify two groups of

students as proposed comparators.                    The first group of alleged

comparators, which Plaintiffs label the “pre-enrollment class”,

include five named “special education students” identified as

“Remsenburg graduates” prior to A.K. who applied for enrollment

within the Defendant District, but, unlike A.K., were enrolled by

the District.         (Compl. ¶¶75-80; Opp’n at 11-12.)                      Plaintiffs

contend that “the only differentiating factor between A.K. and all

of those students who preceded him, was that A.K. had voiced his

intention     to    legally      challenge      the     defendants     historic      and

discriminatory        practice       and/or    policy     of    ‘outsourcing’        the

educational     placement       of    every    single    ‘alternatively       assessed



                                          13
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 14 of 21 PageID #: 526



special education student[]’ that had ever come before him.”

(Compl. ¶105 (emphasis omitted).)

              The second group of alleged comparators, the “post-

enrollment class”, consists of two sub-groups. First is the subset

of    “‘alternatively         assessed    special     education       students’   who,

[unlike      A.K.],     following      enrollment     [in    the   District],     were

afforded access to non-pre-determinative CSEs.”                    (Opp’n at 11, 13;

see also Compl. ¶¶76-81, 135-37.)                    Second are three students

identified by name, one of whom, like A.K., has Down Syndrome, who

are   being    educated       in    District    in   the    “‘newly    formed’    post-

elementary aged ‘alternatively assessed’ special education class,”

while A.K. is not.         (Compl. ¶¶151-56, 173-76.)

       A. Pre-enrollment Class

              With regard to the “pre-enrollment class,” Plaintiffs

merely    identify      the    “Remsenburg      graduates”     “special    education

students” by name, but fail to set forth any facts that identify

how the circumstances of these students are similar to A.K.’s

circumstances,        e.g.,    the    nature    of   their    disabilities,       their

educational needs, or when they were enrolled in the District.

(See Compl. ¶¶76-80.)              Wholly lacking from Plaintiffs’ Complaint

are    any    factual    allegations       demonstrating       how    these   alleged

comparators’ circumstances are “prima facie identical” to A.K.’s.

See Camac v. Long Beach City Sch. Dist., No. 09-CV-5309, 2011 WL

3030345, at *16 (E.D.N.Y. July 22, 2011) (dismissing “class of

                                           14
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 15 of 21 PageID #: 527



one” claim in the absence of “allegations showing how another

person's circumstances are prima facie identical to [those of the

plaintiffs'      son]”    (alteration        and   internal   quotation   marks

omitted); MB v. Islip Sch. Dist., No. 14-CV-4670, 2015 WL 3756875,

at *10 (E.D.N.Y. June 16, 2015)(“Plaintiffs' conclusory statement

that [the comparator] is [ ] similarly situated to [plaintiff

student], without any supporting facts to suggest an extremely

high    degree    of     similarity   between       [the   two   students]   is

insufficient to establish that no rational person could regard

[plaintiff student's] circumstances . . . to differ from those of

[the comparator] to a degree that would justify the differential

treatment.”) (internal quotations omitted); Irwin v. W. Irondequoit

Cent. School Dist., 16-CV-06028, 2017 WL 881850, at *6 (W.D.N.Y.

March 2, 2017) (dismissing equal protection claim where complaint

referenced “other similarly situated students” but failed to set

forth any facts explaining how those students’ circumstances were

similar to plaintiff’s).

            Notably in this action, with the first group of alleged

comparators, Plaintiffs essentially put forth the same claim they

alleged in their 2017 action (Case Number 17-CV-0866) -- which

this Court dismissed (see Ex. P-1, 2019 Order) – albeit, here,

with the addition of students’ names.              In the prior 2017 case, “in

wholly conclusory fashion, Plaintiffs allege[d] that Defendants

reflexively outsource[ ] the post-elementary education of every

                                        15
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 16 of 21 PageID #: 528



single ‘alternatively assessed’ special education child like A.K.”

(Id. at     49.)     Plaintiffs    claimed      that    “[i]n     refusing    A.K.’s

enrollment, A.K. became the only child, including all special

education children, to ever have his basic enrollment rights denied

by Defendants.” (Id. at 49-50 (internal citations omitted).) This

Court    found     that   “Plaintiffs        fail[ed]     to    allege     how     any

‘alternatively assessed’ child’s circumstances are ‘prima facie

identical’ to A.K.’s or how A.K. was treated differently from any

such child.”       (Id. at 50.)

            Currently, Plaintiffs similarly allege that “not only

was A.K. treated unequally from one similarly situated person, but

rather that he was treated unequally from every single elementary

school    graduate    that   preceded        him.”      (Compl.    ¶75     (emphasis

omitted).)       Yet, Plaintiffs offer no facts from which the Court

could    analyze    the   degree   of   similarity      between     A.K.     and   the

“alternatively assessed” students named in the Complaint.                    See MB,

2015 WL 3756875, at 10; Killoran, 2020 WL 4740498, at *11, n.12

(noting that identifying five special education students by name

in plaintiffs’ opposition papers without explaining how they are

similarly situated to A.K. fails to plausibly allege “that at least

one other student whose circumstances are prima facie identical to

those of A.K. was treated differently than A.K.”).                    Put simply,

Plaintiffs’ equal protection claim fails for lack of factual

allegations to support their assertion that A.K.’s circumstances

                                        16
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 17 of 21 PageID #: 529



are prima facie identical to the alleged comparators. 6                      Ruston,

610 F.3d at 59 (affirming dismissal of “class of one” claim for

failure    to   “allege     specific     examples”     of    similarly    situated

comparators).            With    nothing      more    than    these     conclusory

allegations, Plaintiffs’ equal protection claim based on the “pre-

enrollment class” cannot survive a motion to dismiss. 7

      B. Post-enrollment Class

            Plaintiffs’         allegations    with   respect    to    the    “post-

enrollment      class”    fare     no   better.       Plaintiffs      allege    that

“defendants treated A.K. unequally . . . by failing to convene a

CSE that meaningfully contemplated his appropriate educational

placement in accord with the requirements of the IDEA.”                      (Compl.

¶135 (emphasis omitted).) They argue “this Court’s analysis should

be focused upon the limited question of whether the defendant



6     Notably,   Plaintiffs’   contention   that   “the    existing
confidentiality laws, prevented the Plaintiff from further
profiling just how similar he was to the class of people profiled”
does not salvage his claim.    (Opp’n at 12.) See Marino v. City
Univ. of N.Y., 18 F. Supp. 3d 320, 341 (E.D.N.Y. 2014)
("Plaintiff's   hypothetical  and   speculative   claim   that   an
investigation into her classmates' performances would reveal that
they were similarly situated” is insufficient to survive a motion
to dismiss.)

7  Defendants additionally claim that Plaintiffs’ Complaint is
untimely with respect to the allegations that occurred more than
three years prior to their filing of this action. (Supp. Memo. at
13.)   Because the Court finds that Plaintiffs fail to allege a
Section 1983 claim, it need not address the issue of timeliness
with respect to the individual allegations.
                                         17
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 18 of 21 PageID #: 530



district’s conduct, found to be violative of the IDEA by IHO

Lederman,       simultaneously        profiles      as    a   violation    of    the

plaintiff’s ‘equal protection’ rights.”                  (Opp’n at 7-8.)

            Plaintiffs’ contention is misplaced.               In order to allege

a Section 1983 claim, Plaintiffs must “prove that a constitutional

violation occurred ‘outside the scope of the IDEA.’”                    A.K., 2019

WL 4736969, at *16 (quoting Evans v. Bd. of Educ. of Rhinebeck

Cent.    Sch.     Dist.,   930   F.   Supp.   83,    102-03    (S.D.N.Y.    1996)).

Plaintiffs’ allegations fail to do so.               In fact, Plaintiffs do not

allege     that    this     “post-enrollment        class”    was    treated    more

favorably than A.K.          (See Opp’n at 13, n.9 (acknowledging to be

“well aware, that in reality, [A.K.] is arguing that the defendant

district also ‘summarily dismissed’ this ‘class’ of people as

well”).)     Thus, this first subset of the “post-enrollment class”

of comparators are not alleged to have been treated differently

than A.K., and for that reason alone, Plaintiffs’ allegations do

not support a class of one claim.

            Additionally, Plaintiffs’ allegations with respect to

the second subset of the “post-enrollment class”—students who

comprise    the     newly    formed     special     education       class—are   also

insufficient to state an equal protection claim. The three alleged

comparator students that comprise this subset class are admittedly

three to five years younger than Plaintiff.                   (Compl. ¶¶175, 186;

see also Ex. B.)            As discussed supra, in accordance with IHO

                                         18
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 19 of 21 PageID #: 531



Murphy’s order, the District submitted an Age Waiver Application

on behalf of Plaintiffs, which was subsequently denied by the

Department of Education.          (See Exs. B, C.)   Therefore, Plaintiffs’

alleged comparator students are not “similarly situated” to A.K.

because, unlike A.K., they fall within the state-imposed age

restrictions placed upon the class.

            Plaintiffs      further    contend   that    Defendant     District

“manipulated      [the]     age    variance   application        by   singularly

targeting only younger students than A.K. and by failing to explore

the ‘re-patriation’ [of] any older students that the defendant

district had previously ‘outsourced.’”           (Compl. ¶180.)       They claim

that “defendants’ decision to inequitably and unequally allocate

its special education resources towards the education of some

students, namely the students within the defendant district[’]s

‘newly formed class,’ but not A.K., highlights how the defendants

have violated the IDEA.”           (Compl. ¶184.)    However, as discussed

supra, an IDEA infringement alone is insufficient to state a

constitutional violation.          See Evans, 930 F. Supp. at 102-03.        In

the   absence    of   any   factual    allegations      of   a   constitutional

violation on the part of Defendants, Plaintiffs’ Section 1983 claim

fails.     Therefore, Plaintiffs’ allegations with regard to the

“post-enrollment” comparators fails to state an equal protection

claim.



                                        19
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 20 of 21 PageID #: 532



III. Leave to Amend

            The Second Circuit has stated that “[w]hen a motion to

dismiss is granted, the usual practice is to grant leave to amend

the complaint.”      Hayden v. County of Nassau, 180 F.3d 42, 53 (2d

Cir. 1999); see also FED. R. CIV. P. 15(a)(2) (“The court should

freely give leave [to amend] when justice so requires.”).

            Plaintiffs are GRANTED LEAVE TO AMEND their Complaint in

accordance with this Memorandum and Order.                 In amending their

claim,     Plaintiffs     must    provide    non-conclusory       allegations

demonstrating how the alleged comparators are similarly situated

to A.K. but were treated differently.           Any Amended Complaint shall

be filed within thirty (30) days from the date of this Memorandum

and Order and shall be titled “Amended Complaint” and shall bear

the same case number as this Memorandum and Order, i.e., 19-CV-

6663(JS)(SIL).       Plaintiffs are cautioned that their failure to

timely file an Amended Complaint will lead to the dismissal of

their Complaint with prejudice and the closure of this case.



                                  CONCLUSION

            Accordingly,     IT   IS   HEREBY    ORDERED   that   Defendants’

Dismissal Motion is GRANTED, with Plaintiffs’ Complaint being

DISMISSED WITHOUT PREJUDICE.

            IT IS FURHTER ORDERED that Plaintiffs are GRANTED LEAVE

TO AMEND their Complaint in accordance with this Memorandum and

                                       20
Case 2:19-cv-06663-JS-SIL Document 18 Filed 03/25/21 Page 21 of 21 PageID #: 533



Order.     Any Amended Complaint shall: (1) be filed within thirty

(30) days from the date of this Memorandum and Order; (2) be titled

“Amended Complaint”; and (3) bear the same case number as this

Memorandum and Order: 19-CV-6663(JS)(SIL).

            IT IS FURTHER ORDERED that the Clerk of the Court is

directed to mail a copy of this Order to the pro se Plaintiffs and

make a notation of such service upon the docket.


                                           SO ORDERED.



                                           /s/ JOANNA SEYBERT______
                                           Joanna Seybert, U.S.D.J.

Dated:    March 25, 2021
          Central Islip, New York




                                      21
